FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   September 7, 2021



In the Court of Appeals of Georgia
 A21A0828. CANTRELL v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      Lisheena Cantrell appeals following the denial of her motion to withdraw her

guilty plea to attempted murder, terroristic threats, battery, and possession of a knife

during the commission of a crime. Cantrell contends that she received ineffective

assistance of counsel and that her guilty plea was not knowingly and voluntarily

entered. For the reasons that follow, we affirm.

      The facts developed at Cantrell’s guilty plea hearing show that Cantrell and the

victim had a brief romantic relationship, but the two separated, and the victim

resumed his relationship with the mother of his children (his “present girlfriend”).

This made Cantrell jealous. On September 4, 2011, witnesses saw Cantrell “mulling

around” the apartments where the victim and his present girlfriend were living.
According to a Facebook post by Cantrell, she was waiting for the victim and his

present girlfriend. In addition, Cantrell texted the victim, “I got u in the end” and “I

got u and her ticket trust that boo.” When the victim and his present girlfriend drove

up to their apartment, Cantrell ambushed them, pulling the present girlfriend out of

the car and repeatedly hitting her. Witnesses testified that Cantrell was the aggressor,

and the victim never raised his hand or threatened Cantrell. Cantrell left the scene,

went to a friend’s apartment, took a knife from the kitchen, returned to the scene, and

stabbed the victim, severing an artery and killing him. Cantrell initially claimed self-

defense, but later testified at a Jackson-Denno1 hearing that she stabbed the victim

because she was mad and upset, not because she was afraid of him.

      Cantrell was originally indicted for malice murder, felony murder, aggravated

assault, battery, and simple battery, but that indictment was dismissed, and a new

indictment was filed to reflect the charges to which Cantrell would plead guilty.

Those charges were attempted murder for stabbing the victim, terroristic threats for

text statements made to the victim, battery for her attack of the present girlfriend, and


      1
        Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964). The
purpose of a Jackson-Denno hearing is to determine the voluntariness of an
incriminating custodial statement. See Clark v. State, 309 Ga. App. 749, 751 (3) (711
SE2d 339) (2011).

                                           2
possession of a knife during the commission of a crime. On January 31, 2013,

Cantrell entered a negotiated guilty plea to the charges. She now claims that her guilty

plea was not knowingly and voluntarily entered because (1) her plea counsel rendered

ineffective assistance of counsel by telling her “she would serve only 15 years” in

prison, and (2) neither her plea counsel nor the prosecutor informed her that “Georgia

law may preclude [her] from parole eligibility.” We find no merit in either argument.

      At the plea hearing, the prosecutor informed the trial court that defense counsel

had agreed to the following negotiated plea: Cantrell would plead guilty to (1)

attempted murder and “receive a sentence on that count of 30 years to serve in

incarceration,” (2) terroristic threats and “receive five years on probation

consecutive,” (3) battery and “receive 12 months on probation consecutive to the

terroristic threats,” and (4) possession of a knife during the commission of a crime

and receive “five years on probation consecutive to the battery.” The total sentence

would be “41 years with 30 years to serve in incarceration and the balance on

probation.” According to the prosecutor, an attempted murder charge permitted the

court to impose a longer sentence than a voluntary manslaughter charge. The

prosecutor also informed the court that he had spoken with a high-ranking member

of the parole board, who informed him:

                                           3
      this will be classified as a level eight crime, and that first consideration
      for parole is most likely to be beginning at 65 percent of the sentence or
      75 or up to 90, so really kind of in that range. Based on that, I think 66
      some percent would be a full 20 years, so it might be a little bit less than
      20 years, even though at the earliest, according to that classification.
      That’s what I am told from the parole board.



      Cantrell acknowledged that she had reviewed all 40 questions in her signed

plea statement form with her attorney. The court discussed all of the constitutional

rights Cantrell would waive by pleading guilty, and Cantrell stated that she

understood and still wished to plead guilty. Cantrell further stated that she knew the

court could impose a maximum of 41 years in prison. Cantrell then denied that

anyone had threatened or forced her to plead guilty and stated that no promise, other

than the negotiated plea agreement, had been made by anyone which caused her to

plead guilty. The trial court ultimately accepted the negotiated plea and sentenced

Cantrell to a total of 41 years, with the first 30 years to be served in confinement and

the remainder to be served on probation. The court stated that, while Cantrell would

still spend “a very long time in prison[,]” the plea would give her “an opportunity to

get out on parole earlier than [she] would if [she] were convicted of murder.”




                                           4
      Cantrell subsequently filed a motion to withdraw her guilty plea, which the trial

court denied.2 This appeal followed.

      Once a defendant has been sentenced, the decision whether to permit a

withdrawal of the guilty plea is within the trial court’s discretion, and a withdrawal

of the plea is permitted only when necessary to correct a manifest injustice. Reeder

v. State, 349 Ga. App. 881, 881 (827 SE2d 70) (2019). It is well settled that

“withdrawal is necessary to correct a manifest injustice if, for instance, a defendant

is denied effective assistance of counsel, or the guilty plea was entered involuntarily

or without an understanding of the nature of the charges.” Id. (citation and

punctuation omitted).

      When a defendant challenges the validity of his guilty plea, the State
      bears the burden of showing that the plea was entered voluntarily and
      intelligently and that the defendant had an understanding of the nature
      of the charges against him and the consequences of the plea. The State
      may meet its burden in two ways: (1) showing on the record of the guilty
      plea hearing that the defendant was cognizant of all the rights he was
      waiving and the possible consequences of his plea; or (2) filling a silent
      record by use of extrinsic evidence that affirmatively shows that the
      guilty plea was knowing and voluntary.




      2
         Cantrell also filed a pro se motion to reduce or modify her sentence, which
the trial court likewise denied. That ruling is not at issue in this appeal.

                                          5
Zellmer v. State, 273 Ga. App. 609, 611 (2) (615 SE2d 654) (2005) (citation and

punctuation omitted); accord Reeder, 349 Ga. App. at 882. Here, the State has filed

a transcript of the guilty plea hearing. “The trial court is the final arbiter of all factual

issues raised by the evidence, and its refusal to allow a withdrawal will not be

disturbed absent a manifest abuse of discretion.” Reeder, 349 Ga. App. at 882

(citation and punctuation omitted).

       Moreover, if a defendant’s motion to withdraw is based on an ineffective

assistance of counsel claim, the claim must be evaluated under the two-prong test set

forth in Strickland v. Washington.3 See Thompkins v. State, 348 Ga. App. 511, 512

(1) (823 SE2d 823) (2019). To prevail on an ineffective assistance of counsel claim,

a defendant must show both that his counsel’s performance was deficient and that

there is a reasonable probability that, but for counsel’s errors, the defendant would

have elected to proceed to trial rather than enter a guilty plea. Id.; accord Jackson v.

State, 285 Ga. 840, 841 (2) (684 SE2d 594) (2009). A strong presumption exists that

counsel’s conduct falls within the broad range of professional conduct expected of

attorneys in criminal cases. Thompkins, 348 Ga. App. at 512 (1). An ineffective


       3
       Strickland v. Washington, 466 U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d
674) (1984).

                                             6
assistance of counsel claim is a mixed question of law and fact, and we accept the

trial court’s factual findings unless clearly erroneous and independently apply the law

to those facts. See Hulett v. State, 296 Ga. 49, 60 (5) (766 SE2d 1) (2014).

      1. Cantrell claims that her guilty plea was not knowingly and voluntarily

entered because her plea counsel rendered ineffective assistance of counsel.

According to Cantrell, plea counsel misinformed her that “she would serve only 15

years” in prison, and she “would not have pled guilty and instead would have gone

to trial if she had known that she was not going to be released from prison in 15

years.” The trial court in this case found that plea counsel’s representation was not

deficient and that, even if counsel’s representation had been deficient, Cantrell failed

to demonstrate prejudice. These findings are supported by the record.

      Cantrell’s plea counsel did not testify at the hearing on the motion to withdraw

her plea, but Cantrell admitted at the hearing that plea counsel told her she would be

“incarcerated for 30 years with a 65-percent chance of getting out after serving 20

years.” According to Cantrell, plea counsel then told her “you’re going to only do

about 15 years and you should be out.” Neither of these statements, however,

supports Cantrell’s assertion that plea counsel informed her that she would “serve

only” 15 years in prison. In fact, Cantrell admitted that the prosecutor told her at her

                                           7
plea hearing that “the minimum time that [she] would do was 65 percent . . . all the

way to 90, 95 percent.” Cantrell understood that it was up to the parole board to

decide how much time she would serve in prison, and no one guaranteed her a

minimum prison term. In addition, she knew that if she had pled guilty to the original

charge of murder, she would not be eligible for parole for 30 years. Cantrell currently

is scheduled for a parole hearing in 2034. If she is paroled at that time, it would be

consistent with the information she received from both her plea counsel and the

prosecutor that she would serve between 65 and 95 percent of her sentence.

      Based on the evidence presented at the hearing, the trial court denied Cantrell’s

motion to withdraw her plea, finding as follows:

      Although Ms. Cantrell alleges that her plea counsel misrepresented her
      sentence, the Defendant herself explained that she was under the
      assumption that she had a sixty-five percent chance of serving about
      twenty years on a thirty year sentence. This assumption appears correct,
      and seems to align with what she claims her plea counsel represented,
      as well as the statements made by the District Attorney at her plea
      hearing. Furthermore, the Defendant testified that she should be eligible
      for possible parole in 2034. The Defendant’s own testimony suggests
      that she will have spent about 21 years in prison before her possible
      parole date, which reflects her original understanding of her sentence,
      based on both her plea counsel’s and the District Attorney’s statements
      in 2013. Lastly, the Defendant testified that she knew her time to serve
      could range from a minimum of 65 percent to a maximum of 90 to 95
      percent. This understanding aligns with the plea counsel’s alleged
      statements. Accordingly, this Court finds that the Defendant failed to

                                          8
      show that the counsel’s representation fell below an objective standard
      of reasonableness.

The trial court’s factual findings and credibility determinations will be accepted

unless clearly erroneous, see Jackson, 285 Ga. at 842 (2), and our review of the

record reveals that the trial court’s findings are supported by the record. The trial

court, therefore, did not abuse its discretion in finding that plea counsel’s

representation was not deficient.

      Moreover, the trial court further found that even if Cantrell’s plea counsel

performed deficiently by advising Cantrell that she would serve only 15 to 20 years

in prison, Cantrell failed to demonstrate any prejudice based on this statement. That

finding also is supported by the record.

             Where the alleged error [in counsel’s representation] is one that
      affects the defendant’s understanding of the consequences of pleading
      guilty, instead of asking how a hypothetical trial would have played out
      absent the error, we consider whether there was an adequate showing
      that the defendant, properly advised, would have opted to proceed with
      trial.

Evelyn v. State, 347 Ga. App. 368, 371 (819 SE2d 657) (2018). To satisfy the

prejudice prong of the Strickland test, an appellant “must set out special

circumstances that might support the conclusion that she placed particular emphasis

on her parole eligibility in deciding whether or not to plead guilty.” Cox v. Howerton,

                                           9
290 Ga. 693, 694 (723 SE2d 891) (2012) (citation and punctuation omitted). “Courts

should not upset a plea solely because of post hoc assertions from a defendant about

how he would have pleaded but for his attorney’s deficiencies. Judges should instead

look to contemporaneous evidence to substantiate a defendant’s expressed

preferences.” Evelyn, 347 Ga. App. at 371 (citation and punctuation omitted).

      Here, Cantrell offered no evidence warranting reversal of the trial court’s

judgment. The only basis for her claim of prejudice is her testimony that she would

not have pled guilty, but would instead have proceeded to trial, if she knew she would

spend longer than 15 to 20 years in prison. However, the trial court noted in its order

denying Cantrell’s motion to withdraw her plea that the transcript “directly conflicts

with [Cantrell’s] testimony” that she would have preferred a trial, and the trial court

“was entitled, as it did, to discredit [Cantrell’s] testimony.” Alexander v. State, 342

Ga. App. 106, 108 (803 SE2d 88) (2017). Cantrell’s negotiated plea represented a

compromise of the original murder indictment, and Cantrell testified that she knew

she would not have been eligible for parole for 30 years if she had pled guilty to the

original charge of murder. In addition, Cantrell does not articulate any “special

circumstances” that showed she placed any “particular emphasis” on her parole

eligibility in determining whether to plead guilty. See Cox, 290 Ga. at 694. In fact,

                                          10
at no point during her plea hearing did Cantrell ever raise the issue of parole

eligibility, even after the prosecutor and trial court discussed her sentence and

potential term of imprisonment.

      Because the record supports the trial court’s factual findings and

determinations, the trial court did not clearly err in concluding that Cantrell failed to

meet her burden of showing ineffective assistance of counsel under the Strickland

test. The trial court, therefore, did not abuse its discretion when it denied Cantrell’s

motion to withdraw her guilty plea on the ground that plea counsel was ineffective.

      2. Cantrell also asserts that her guilty plea was not knowingly and voluntarily

entered because neither her plea counsel nor the prosecutor informed her that

“Georgia law may preclude [her] from parole eligibility.” According to Cantrell, she

was charged with attempted murder under OCGA § 16-5-1, and OCGA § 17-10-6.1

(a) (1) lists murder or felony murder as a serious violent felony and does not permit

parole or early release for such an offense.

      First of all, Cantrell failed to raise this argument in either her motion or

amended motion to withdraw her guilty plea or at the hearing on her motion. Under

Georgia law, it is well settled that



                                           11
      [i]ssues presented for the first time on appeal furnish nothing for us to
      review, for this is a court for correction of errors of law committed by
      the trial court where proper exception is taken, because one may not
      abandon an issue in the trial court and on appeal raise questions or
      issues neither raised nor ruled on by the trial court.

Jackson v. State, 252 Ga. App. 16, 16-17 (2) (555 SE2d 240) (2001) (citation and

punctuation omitted). Because we are limited to reviewing only those grounds ruled

upon by the trial court, Cantrell’s appeal on a ground entirely different from those

raised below presents nothing for our consideration.

      Moreover, even if this Court were to consider the merits of Cantrell’s

argument, it fails. It is undisputed that Cantrell was not charged with and did not

plead guilty to murder or felony murder, so any assertion regarding the nature of her

charges and her parole eligibility under OCGA § 17-10-6.1 (a) (1) is irrelevant. In

addition, Cantrell acknowledged at the hearing on her motion to withdraw her guilty

plea that she has a tentative parole hearing in 2034. This fact alone demonstrates that

any argument Cantrell raises about the nature of her charges potentially making her

ineligible for parole lacks merit. Accordingly, Cantrell has failed to demonstrate that

her plea was not knowingly and voluntarily entered on this basis.

      Judgment affirmed. Rickman, C. J., and McFadden, P. J., concur.



                                          12